DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation that the non-driven end is removed in a “lateral direction” is considered to be unclear because the term “lateral” is not previously defined in the claims and could have different interpretations.  For example, a lateral direction of the head would be effectively sideways in an axial direction of the agitator, or a lateral direction of the tab would suggest a direction toward a side of the tab, being effectively perpendicular to the axis of the agitator and to the radial direction that the force is applied.  As best understood by the examiner, the direction that the non-driven side is removed is effectively in a radial direction relative to the agitator axis but also rotational about the driven side, and the claim will be treated as such for the sake of the current Office Action.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 31-33, 36-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (8,720,001) in view of Back et al. (DE 10 2012 207 357 A1).
Regarding claim 31, Courtney discloses a removable rotatable agitator assembly for use in a surface cleaning head of a vacuum, the removable rotatable agitator assembly comprising: an agitator (13) configured to be rotatably disposed at least partially within an agitator chamber (4) of the surface cleaning head (2), the agitator including a driven end (at 18) and a non-driven end (at 17); a driven member (inherently provided at driven end to rotate agitator by belt driven by turbine, as disclosed in Col. 3, lines 1-4) configured to be located at the driven end of the agitator, and an end cap (17) configured to be located at the non-driven end of the agitator, the end cap further configured to be mounted without rotation in the agitator chamber and comprising: an end cap body having an end cap mounting surface configured to be at least partially received in and contact against an agitator mounting cavity in the agitator chamber; and a tab (15) extending radially (in at least a partially radial direction) outward from the end cap body such that when the end cap mounting surface contacts the agitator mounting 
Regarding the limitation from previous claim 32, now incorporated into claim 31, Courtney shows that the tab (15) is positioned such that a pulling force with a radially outward force applied to the tab in a substantially radial direction relative to an axis of rotation of the agitator body (any pulling force having a radial force vector, even slightly in the radial direction, will read on a claimed radially outward force) causes the non-driven end to be removed from the agitator chamber in a lateral direction (as shown from Figs. 2a-2b; effectively the same direction that the disclosed agitator when removed).
Regarding claim 33, Courtney further shows the tab to extend along only a portion of a circumference of the end cap such that a width of the tab (measured along a circumferential direction about the rotational axis) is less than a diameter of the end cap and wherein the tab is spaced in (inward away from the axis toward the rear end of the cleaning head) from an end (either front end or axial end) of the end cap.
Regarding claim 36, Courtney further discloses that the end cap includes a radially outward facing portion (rounded outer periphery) extending along a portion of the circumference of the end cap adjacent the tab configured to be engaged by an agitator engaging member (24) movably mounted to a surface cleaning head housing of the surface cleaning head (as seen in Fig. 3).
Regarding claim 37, Courtney further wherein the agitator engaging member includes a latch (21).
Regarding claims 38 and 41, Courtney further discloses that the end cap mounting surface includes stabilizing structures (21 and rounded interior of receiving aperture in portion 24) configured to be keyed to corresponding structures (20 and corresponding outer rounded structure of end cap, respectively) in the agitator chamber in a particular orientation and to generally prevent rotation of the end cap relative to the agitation chamber.
Regarding claim 39, Courtney further discloses that the end cap only has a single tab and no other tabs.

Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (8,720,001) in view of Back et al. (DE 10 2012 207 357 A1) as applied to claim 31 and further in view of Sato et al. (JP 2009045503).
The combination of Courtney and Beck provides the agitator assembly as discussed supra, but fails to disclose a cover on the surface cleaning head.  Sato discloses a similar agitator assembly to Courtney and Back, also having end caps (309) on the non-driven end of the agitator, with similar configuration as the end caps of Courtney, allowing quick and easy removal and replacement of the agitator, and further teaches that housing preferably includes a cover (304) pivotally mounted on the cleaning head, movable between open and closed positions with the closed position configured to press the bearing into position (as indicated by the term “bearing pressing member”) and cover the bearing and/or drive ends of the agitator when in the closed position to further protect the bearing(s) and mounting ends from debris being tangled therein and to more reliably retain the agitator in the cleaning head (due to additional locking closure covering the end(s) of the agitator).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar lower cover to the “bearing pressing member” taught by Sato, to protect the bearings during use and more securely retain the agitator in the head, such that any part of the end cap taught by Courtney that is in contact with the external cover will read on the claimed radially outward facing portion configured to be engaged by the engaging structure on the external cover which will effectively hold and secure the agitator in the agitator chamber of the surface cleaning head when the cover is closed (claim 34) and will also effectively surround the end cap within the agitator chamber (claim 40). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (8,720,001) in view of Back et al. (DE 10 2012 207 357 A1) and Sato et al. (JP 2009045503) as applied to claim 34 and further in view of Hays  (5,014,387).
The combination of Courtney, Back and Sato provides the agitator assembly as discussed supra, but fails to provide an elastomeric pad on the end cap.  Hays discloses a similar agitator assembly, also having end caps (16/17) on either end of the agitator, with similar configuration as the end caps of Courtney, allowing quick and easy removal and replacement of the agitator, and further teaches that the end caps are preferably constructed of rubber to absorb noise generated by rotation of the brush (Col. 5, lines 40-47) or alternatively may include an elastomeric coating (Col. 6, lines 47-49), which would be understood to provide the same function as forming the end cap from elastomeric material.  Therefore, it would have been obvious to form the end caps of Courtney from a similar rubber or rubber coated material, known to be elastomeric, to absorb noise generated by rotation of the brush, as taught by Hays, such that any part of the end cap taught by Lyman that is in contact with the external cover of Sato, when provided with an elastomeric cover, as taught by Hays, would effectively provide an elastomeric pad as claimed.

 Claims 42-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (8,720,001) in view of Back et al. (DE 10 2012 207 357 A1) and Sato et al. (JP 2009045503) as applied to claim 34 and further in view of Sauers (5,435,038).
Regarding claim 42, the combination of Courtney, Back and Sato, as discussed supra, will provide a removable rotatable agitator assembly for use in a surface cleaning head of a 
Regarding the limitation from previous claim 32, now incorporated into claim 42, as discussed supra, Courtney shows that the tab (15) is positioned such that a pulling force with a radially outward force applied to the tab in a substantially radial direction relative to an axis of rotation of the agitator body (any pulling force having a radial force vector, even slightly in the radial direction, will read on a claimed radially outward force) causes the non-driven end to be removed from the agitator chamber in a lateral direction (as shown from Figs. 2a-2b; effectively the same direction that the disclosed agitator when removed).
Regarding claims 43 and 44, Back further discloses that the agitator wedge-shaped spline teeth are internal spline teeth and have tapered sides that taper outwardly away from one another in a radial direction (as seen in Fig. 5; at least at the end portion forming a point, tapering outwardly to the wider radially external section of the teeth).
Regarding claim 48, Courtney discloses that the agitator may include bristles that project through the suction opening (Col. 2, lines 58-63), which would require the bristles to extend substantially on a radial direction away from the agitator body, as is well known in the art for agitator brush bars.  

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (8,720,001) in view of Back et al. (DE 10 2012 207 357 A1), Sato et al. (JP 2009045503) and Sauers (5,435,038) as applied to claim 42 and further in view of Poch et al. (7,987,546).
The combination of Courtney, Back, Sato and Sauers will provide a removable rotatable agitator assembly, as discussed supra, but fails to disclose a specific material for the splined driven member.  Poch discloses a similar drive side configuration with a drive member in the vacuum head and splined driven member on the agitator teaching that the drive member is (38) preferably formed of plastic materials through molding (inherently being a thermoplastic to be capable of molding) and teaches that the drive member preferably has a specific hardness in the range of 60-80 Shore hardness (durometer) to damp mounting with the roller and minimize wear (Col. 2, lines 14-26 and Col. 4, lines 33-49), thus teaching that the hardness of the engaging face of the drive member is result effective (regarding noise and wear), such that it would have been obvious for the respective engaging face of the driven member of the roll to about 90” and/or it further would have been obvious through routine experimentation to vary the hardness of the driven member material to optimize the noise and wear reduction taught by Poch, wherein the applicant has not provided any evidence of unexpected results or criticality to the claimed range of “at least about 90" (see MPEP 2144.05).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (8,720,001) in view of Back et al. (DE 10 2012 207 357 A1), Sato et al. (JP 2009045503) and Sauers (5,435,038) as applied to claim 42 and further in view of Walz et al. (6,324,714) and Poch et al. (7,987,546). 
Back discloses the splined driven member as discussed supra but fails to disclose six spline teeth.  Both Walz and Poch disclose similar splined drive/driven members for rotational agitators having six spline teeth, wherein the examiner takes official notice, supported by Walz and Poch, that typical spline drives are known to be formed with a wide range of spline teeth depending on size, application, materials, etc., wherein a larger number of teeth will reduce the load on each tooth.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the drive of Back, when applied to the agitator of .

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (8,720,001) in view of Back et al. (DE 10 2012 207 357 A1), Sato et al. (JP 2009045503) and Sauers (5,435,038) as applied to claim 42 and further in view of Cohen (6,539,575).
The combination of Courtney, Back, Sato and Sauers will provide a removable rotatable agitator assembly, as discussed supra, but fails to disclose at least one cutting groove on the agitator.  Cohen discloses a similar agitator to Courtney and Back, having bristles thereon and teaches that it is desirable to provide at least one axially extending cutting groove (42) on the agitator to allow a user to more easily cut hair and debris form the agitator using a knife or scissors.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least one axially extending cutting groove on the agitator body of Courtney, as taught by Cohen, to allow a user to easily cut hair and debris form the agitator.
  
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (8,720,001) in view of Back et al. (DE 10 2012 207 357 A1), Sato et al. (JP 2009045503) and Sauers (5,435,038) as applied to claim 42 and further in view of Follows et al. (2010/0306958).
The combination of Courtney, Back, Sato and Sauers will provide a removable rotatable agitator assembly, as discussed supra, but fails to disclose a fabric material covering the .

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (8,720,001) in view of Back et al. (DE 10 2012 207 357 A1), Sato et al. (JP 2009045503) and Sauers (5,435,038) as applied to claim 42 and further in view of Masbruch et al. (4,866,804).
The combination of Courtney, Back, Sato and Sauers will provide a removable rotatable agitator assembly, as discussed supra, but fails to disclose that the spaces between the wedge-shaped teeth are configured to receive wedge-shaped spline teeth.  Masbruch discloses a similar spline drive for another agitator (applicable to disc agitator or roll agitator similar to Back; Figs. 7-8) and teaches that the spaces (44) between teeth on the driven member (28), as well as the teeth (42) on the driving member (16) are preferable tapered outwardly radially away from the central axis to provide a the side faces on a radial plane for flat side face-to-face engagement between the teeth of the driven and driving members without misalignment (Col. 3, lines 16-21) and also provides the contact surfaces at a normal to the tangent of the rotation which is known to maximize forces to drive the rotational agitator.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the .

Response to Arguments

    PNG
    media_image1.png
    508
    465
    media_image1.png
    Greyscale
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.  The applicant argues that the Courtney reference only discloses a turning movement to the lever arm (15) and that the lever arm is not the same as a “tab extending radially outward”, suggesting that the lever is part of the sole plate and extends tangentially from the end cap.  However, the examiner maintains that the force applied to the tab of Courtney, causing a rotational movement as shown by the arrow in Fig. 2b of Courtney, will also inherently have at least a force component in the radial direction (force components A and B of motion arrow shown here, with A being substantially in the radial direction) of the roller and tab, which is clearly required to also lift the non-driven side of the roller out of the agitator chamber, as shown by movement between positions of Fig. 2a to 2b) and causing a nearly identical removal motion of the non-driven end as disclosed for the current application.  The examiner also points out that the limitation that “a radially outward force applied to the tab in a substantially radial direction” does not require the only force applied to be in the radial direction, such that the force causing rotation and having the component in the substantially radial direction does read on the claimed force.  Further, the lever (15) is clearly shown to be part of the end cap, not part of the sole plate, as shown in the partially removed position of Fig. .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lyman (4,429,430) discloses another agitator assembly having similar structure as the applicant’s claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/             Primary Examiner, Art Unit 3799                                                                                                                                                                                           	3 December 2021